Citation Nr: 1437720	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-42 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left below-the-knee amputation, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for amputation of the first and second toes of the right foot, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a right hip disability, 

6.  Entitlement to service connection for a left hip disability.



REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  He served in the Republic of Vietnam from May 1965 to January 1966.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that these issues were previously considered and denied by the RO in a December 2006 rating decision.  Although the Veteran did not appeal that rating decision, prior to the expiration of the applicable appeal period, new and material evidence was received by VA, requiring a readjudication relating back to the initial claim.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2006 rating decision is the proper determination on appeal, and the claim is not subject to the jurisdictional hurdle of reopening.

In August 2013, the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  See 38 C.F.R. § 20.1304 (2013).  

Also at the hearing, the Veteran raised a claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  Because this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the right and left lower extremities, with secondary amputations.  He also claims that he developed right and left hip disabilities as a result of gait disturbances caused by his lower extremity peripheral neuropathy with amputations.  Additional evidentiary development is necessary prior to further appellate consideration, particularly a medical opinion clarifying the etiology of the Veteran's peripheral neuropathy.  

In his initial claim in January 2006, the Veteran contended that he developed peripheral neuropathy in the 1970's as a result of exposure to Agent Orange.  In connection with his claim, the RO obtained VA clinical records dated from August 2004 to May 2006.  In pertinent part, these records consistently note diagnoses of alcoholism and alcohol dependence.  On multiple occasions, the Veteran was noted to be a heavy drinker.  During this period, he was treated for peripheral neuropathy of the lower extremities, including multiple infections and amputations of the lower extremities and his peripheral neuropathy was consistently attributed to alcohol abuse.  Diagnoses during this period included alcohol induced peripheral neuropathy and alcoholic peripheral neuropathy.  The VA records further note that the Veteran's B-12 levels were tested on multiple occasions and were normal.  It was also repeatedly noted during this period that the Veteran was not a diabetic.  

During a VA clinic visit in May 2006, the Veteran voiced concern about the etiology of his peripheral neuropathy.  His physician explained to him that alcohol use was a reasonable etiology for his neuropathy, but that a neurological workup could provide additional information.  Also in May 2006, the Veteran's podiatrist indicated that the Veteran had a history of peripheral neuropathy of unclear etiology.  He noted that the Veteran was not a diabetic but that he had a history of daily alcohol consumption for more than 20 years.  

A VA medical examination was conducted in October 2006 at which the Veteran reported that he developed bilateral lower extremity peripheral neuropathy in the 1970's.  The examiner diagnosed severe bilateral peripheral neuropathy of unclear etiology, with multiple episodes of cellulitis and amputations.  During a VA clinic visit in December 2006, the Veteran indicated that he was having difficulty obtaining VA compensation as his peripheral neuropathy had been attributed to alcohol abuse.  He indicated, however, that he had developed elevated blood glucose readings in the past year, although they had not been sufficiently elevated to warrant a diagnosis of diabetes mellitus.  The Veteran indicated that although he did not want to have diabetes mellitus, such as diagnosis would help him obtain VA compensation as he was a Vietnam Veteran who was entitled to compensation based on Agent Orange exposure.  The examiner's diagnosis was peripheral neuropathy related to alcohol abuse.  

In February 2007, a VA infectious disease physician indicated that the etiology of the Veteran's peripheral neuropathy was unclear.  He noted that the Veteran had borderline diabetes, with mildly elevated glucose levels over the past year (all below 180).  He also noted that there was no "documented evidence" of significant alcohol use, including a history of gastrointestinal bleeding, liver disease, or a DUI.  Later that month, diabetes mellitus was diagnosed.  In April 2007, the Veteran was noted to have diabetes mellitus with peripheral neuropathy (alcohol induced versus idiopathic).  

At a July 2007 VA medical examination, the examiner diagnosed diabetes mellitus and peripheral neuropathy with recurrent osteomyelitis requiring multiple amputations between 2000 and 2006.  The examiner concluded that the Veteran's peripheral neuropathy was not due to diabetes mellitus, which had first been diagnosed in February 2007.  Rather, he noted that the peripheral neuropathy was presumed to be alcoholic peripheral neuropathy.  He further noted that the Veteran's peripheral neuropathy had preceded his diabetes by many years.  

At his August 2013 hearing, the Veteran testified that he had had elevated glucose readings as far back as 2000.  He further testified that he was "[a]bsolutely not" an alcoholic.  He theorized that a nurse practitioner may have mistakenly diagnosed him based on his admission that he had had more than two drinks at one time. 

Based on the foregoing evidence, the Board finds that a clarifying medical opinion is necessary regarding the etiology of the Veteran's peripheral neuropathy, to include whether it may be secondary to Agent Orange exposure, alcohol use, or diabetes mellitus.  

In addition, complete VA records have yet not been associated with the record on appeal.  Given the Veteran's testimony that he has had elevated glucose readings since 2000, such records may be relevant.  On remand, therefore, the RO must undertake the necessary efforts to obtain them.  The Veteran has testified that he has been under the care of VA since December 1999.  In the September 2009 Statement of the Case, the RO indicated that although some VA treatment records dated from August 2004 to September 2009 had been associated with the claims folder, the remaining records were "reviewed electronically and were not printed [due] to the number of records."  The Board notes, however, that these additional VA clinical records are not currently associated with the Virtual VA or VBMS files.  Again, these records must be associated with the record on appeal in order to ensure that appellate consideration is based on a complete record.  

Finally, in a 2007 VA medical record, the Veteran reported income from the Social Security Administration (SSA).  It is unclear whether the payments are based on age or disability; accordingly, VA must attempt to obtain any records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Review the record and ensure that complete records from the Denver VAMC for the period from December 1999 to the present are associated with the record on appeal, either electronically in his Virtual VA or VBMS files, or in the paper claims folder, as appropriate.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After the development requested above is completed, a VA medical opinion regarding the nature and etiology of his current peripheral neuropathy of the lower extremities with amputations must be obtained.  The electronic and paper claims folder must be made available to the examiner for review in connection with the examination.  An explanation for all opinions expressed must be provided.  

After reviewing the record, the examiner should be asked to provide an opinion as to the following:  

Is it at least as likely as not that the Veteran's current peripheral neuropathy with amputations was incurred in service or otherwise causally related to active service or any incident therein, including presumed exposure to Agent Orange?

If not, is it at least as likely as not that the Veteran's current peripheral neuropathy with amputations is causally related to or aggravated by his service-connected diabetes mellitus, which was first diagnosed in February 2007?  In providing the requested opinion, the examiner is requested to comment on the evidence of record, including records attributing the appellant's peripheral neuropathy to alcohol abuse versus an idiopathic origin, and any records showing elevated blood pressure readings as early as 2000.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, all claims remaining on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and any properly appointed representative.  After the Veteran and any representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

